Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Response to Amendment
The amendment filed on 06/022022 has been entered. Claims 1-2 and 4-10 are now  pending in the application. Claims 1 and 8 have been amended and new claims 9 and 10 have  been added by the Applicant. 


Allowable Subject Matter

Claims 1-2 and 4-10 are allowed.

Reasons for Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.
	

Regarding independent claim 1, directed towards an ophthalmic imaging apparatus, the closest cited prior art of Huang teaches (see Figs. 1-31) an ophthalmic imaging apparatus that acquires OCT data of a subject eye (i.e. system (and associated methods) for generating wide field OCT angiography images (OCTA data), with e.g. imaging system 1900, components 2000, including OCT and computing systems 2004, 2100,2104/2200, see e.g. Abstract, paragraphs [03-04, 39-40, 49-55, 58-59, 66-67, 95, 107-116]) comprising:  
5an OCT optical system configured to detect an interference signal between measurement light with which the subject eye is irradiated and reference light (i.e. imaging system/components 1900/2000 with OCT engine/system 2004, 2100/2102, generating OCT scans, OCTA data see Figs. 19-21, paragraphs [108-114, 39-40, 49-55, 58-59, 66-70]); 
a scanner configured to scan with the measurement light on a scanning line on the subject eye (i.e. OCT scanner of the OCT system, performing e.g. B-scan (MB-scan),  paragraphs [65,48-54]); 
a display on which the scanning line of the measurement light is displayed (i.e. as  display device of the OCT system, e.g. display subsystem 2206, see e.g. paragraphs [112, 115, 121], e.g. Figs. 10-17, 24-25); and  
10a processor (i.e. system of processors/computers of imaging system/components e.g. 2002, 2003, 2104,2200, hereafter computing system, paragraphs [108-115], see Figs. 20-22]) configured to: 
determine whether or not the OCT data acquired on the scanning line is proper (e.g. as computing system with adaptive motion detection and scanning detects e.g. eye blinks, microsaccadic eye movements in OCTA/b-scans data, paragraphs [66-70, 75-76,113-115], e.g. Figs. 4-7); 
control the scanner based on a determination result to change the scanning line to a next scanning line (i.e. as computing system with adaptive motion detection and scanning moves to next scan location based on detected eye blinks, microsaccadic eye motion, paragraphs [66-70, 113-115, 39-40], e.g. Figs. 4-7); and 
15interpolate an alternative to OCT data determined not to be proper, based on OCT data corresponding to a scanning line on the subject eye taken by the ophthalmic imaging apparatus during examination of the subject eye (as generating OCTA data of eye of the patient with e.g. 1900, 2000, 2004, 2100,2104/2200, see e.g. paragraphs [03-04, 39-40, 49-55, 58-59, 66-67, 95, 107-116]) and at least either before or after a scanning line on which the OCT data determined not to be proper is acquired (i.e. as computing system performs image correction by both registration and montaging/interpolation, with neighboring scan line(s), which is acquired at least either before or after the scan line with detected eye blink or microsaccadic eye motion, based on detected motion artifacts, where it is also noted that parallel strip registration correction is performed on successive B scans of same en face OCTA image, as detailed in at least paragraphs [23,39-40, 71-77, 82,91-92,100-102,113-115], as depicted in e.g. Figs. 7-18; Note regarding the above functional limitations of claim 1 and its dependent claims 2-7, which are treated to the full extent of the recited structures necessary for such functionality, since it is held that , "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113;  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114)); and 
wherein, in a case where the OCT data determined not to be proper are consecutively acquired in scanning of a plurality of scanning lines (due to adaptive motion detection and scanning of OCT system), on the next scanning line, the processor 2controls the scanner to continuously scan with the measurement light until OCT data determined to be proper is acquired (i.e. as computing system with adaptive motion detection continuously scans until the blink/motion event calculation indicates that a normal scan has been acquired, i.e. as when no blinks/eye motion is detected, or when blinks/eye motion concludes, see Figs. 5, 7, paragraphs [66-70, 113-115, 39-40]; Note regarding the above functional limitations of claim 1, which are treated to the full extent of the recited structures necessary for such functionality, since it is held that , "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113;  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114)).
However, regarding claim 1, the prior art of Huang taken either singly or in combination with any other prior art fails to anticipate or fairly suggest such an ophthalmic imaging apparatus  including the specific arrangement where in the case where the OCT data determined not to be proper are consecutively acquired in scanning of a plurality of scanning lines that are different from each other, on the next scanning line that is different from the plurality of scanning lines, the processor controls the 2scanner to continuously scan with the measurement light until OCT data determined to be proper is acquired, in combination with all other claimed limitations of claim 1. In particular Huang’s adaptive scanning is configured to rescan the same line as many times as needed until that same line (B-scan) eye blink or movement calculation determines that that the scan is normal (see Figs. 5, paragraphs [67-70]). Moreover, there is no teaching or motivation present to modify this adaptive scanning to include multiple consecutive improper scans on two or more different lines until a proper scan is acquired.  

With respect to claims 2, 4-7 and 9-10, these claims depend on claim 1 and are allowable at least for the reasons stated supra.

 
Regarding independent claim 8, similarly to claim 1, directed towards a non-transitory computer readable recording medium storing an ophthalmic imaging program used in an ophthalmic imaging apparatus, the closest cited prior art of Huang teaches (see Figs. 1-31) such a non-transitory computer readable recording medium storing an ophthalmic imaging program used in an ophthalmic imaging apparatus that includes an OCT optical system configured to detect an interference signal between measurement light with which a subject eye is irradiated and 5reference light, and acquires an OCT image of the subject eye by processing the interference signal (i.e. computing systems 2004, 2100,2104/2200 and its data-holding subsystem 2204 e.g. one or more physical, non-transitory, devices configured to hold data and/or instructions executable by the logic subsystem to implement methods and processes for generating wide field OCT angiography image(s) (OCTA data), i.e. control imaging system 1900, components 2000, including OCT 2004,2102, see e.g. Abstract, paragraphs [03-04, 39-40, 49-55, 58-59, 66-67, 95, 107-116, 118-120]), 
wherein the ophthalmic imaging program is executed by a processor of the ophthalmic imaging apparatus to cause the ophthalmic imaging apparatus to perform (i.e. as instructions executable by the logic subsystem 2202 of computing/imaging systems 2104/2200 and 2004, 2100, paragraphs 39-40, 49-55, 58-59, 66-67, 95, 107-116, 118-120]):  
determine whether or not the OCT data acquired on the scanning line is proper (e.g. as computing system with adaptive motion detection and scanning detects e.g. eye blinks, microsaccadic eye movements in OCTA/b-scans data, paragraphs [66-70, 75-76,113-115], e.g. Figs. 4-7); 
control a scanner based on a determination result to change the scanning line to a next scanning line (i.e. as computing system with adaptive motion detection and scanning moves to nest scan location based on detected eye blinks, microsaccadic eye motion, paragraphs [66-70, 113-115, 39-40], e.g. Figs. 4-7); and 
15interpolate an alternative to OCT data determined not to be proper, based on OCT data corresponding to a scanning line at least either before or after a scanning line on which the OCT data determined not to be proper is acquired (i.e. as computing system performs image correction by both registration and montaging/interpolation, with neighboring scan line(s), which is acquired at least either before or after the scan line with detected eye blink or microsaccadic eye motion, based on detected motion artifacts, where it is also noted that parallel strip registration correction is performed on successive B scans of same en face OCTA image, as detailed in at least paragraphs [23,39-40, 71-77, 82,91-92,100-102,113-115], as depicted in e.g. Figs. 7-18), 
wherein, in a case where the OCT data determined not to be proper are consecutively acquired in scanning of a plurality of scanning lines (due to adaptive motion detection and scanning of OCT system), on the next scanning line, causes the processor to 2control the scanner to continuously scan with the measurement light until OCT data determined to be proper is acquired (i.e. as computing system with adaptive motion detection continuously scans until the blink/motion event calculation indicates that a normal scan has been acquired, i.e. as when no blinks/eye motion is detected, or when blinks/eye motion concludes, see Figs. 5, 7, paragraphs [66-70, 113-115, 39-40]; Note regarding the above functional limitations of claim 1, which are treated to the full extent of the recited structures necessary for such functionality, since it is held that , "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113;  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114)); and 
and displaying on a screen the scanning line of the measurement light (i.e. as  display device of the OCT system is used to display data and/or information to operator during OCT imaging, e.g. display subsystem 2206, see e.g. paragraphs [110-114, 115, 121], e.g. Figs. 1, 5, 7, as shown in e.g. Figs. 10-17, 24-25). 
However, regarding claim 8, the prior art of Huang taken either singly or in combination with any other prior art fails to anticipate or fairly suggest such a non-transitory computer readable recording medium storing an ophthalmic imaging program used in an ophthalmic imaging apparatus including the specific arrangement where in the case where the OCT data determined not to be proper are consecutively acquired in scanning of a plurality of scanning lines that are different from each other, on the next scanning line that is different from the plurality of scanning lines, the processor controls the 2scanner to continuously scan with the measurement light until OCT data determined to be proper is acquired, in combination with all other claimed limitations of claim 8. In particular Huang’s adaptive scanning is configured to rescan the same line as many times as needed until that same line (B-scan) eye blink or movement calculation determines that that the scan is normal (see Figs. 5, paragraphs [67-70]). Moreover, there is no teaching or motivation present to modify this adaptive scanning to include multiple consecutive improper scans on two or more different lines until a proper scan is acquired.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872